
	
		II
		112th CONGRESS
		1st Session
		S. 1436
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2011
			Mr. Wyden (for himself,
			 Mr. Hoeven, and Mr. Begich) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To provide $50,000,000,000 in new transportation
		  infrastructure funding through bonding to empower States and local governments
		  to complete significant infrastructure projects across all modes of
		  transportation, including roads, bridges, rail and transit systems, ports, and
		  inland waterways, and for other purposes.
	
	
		1.Short
			 title; etc
			(a)Short
			 titleThis Act may be cited as the Transportation and Regional Infrastructure Project Bonds
			 Act of 2011 or TRIP Bonds Act.
			(b)References to
			 Internal Revenue Code of 1986Except as otherwise expressly
			 provided, whenever in this Act an amendment or repeal is expressed in terms of
			 an amendment to, or repeal of, a section or other provision, the reference
			 shall be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)Our Nation’s
			 highways, transit systems, railroads, ports, and inland waterways drive our
			 economy, enabling all industries to achieve growth and productivity that makes
			 America strong and prosperous.
				(2)The
			 establishment, maintenance, and improvement of the national transportation
			 network is a national priority, for economic, environmental, energy, security,
			 and other reasons.
				(3)The ability to
			 move people and goods is critical to maintaining State, metropolitan, rural,
			 and local economies.
				(4)The construction
			 of infrastructure requires the skills of numerous occupations, including those
			 in the contracting, engineering, planning and design, materials supply,
			 manufacturing, distribution, and safety industries.
				(5)Investing in
			 transportation infrastructure creates long-term capital assets for the Nation
			 that will help the United States address its enormous infrastructure needs and
			 improve its economic productivity.
				(6)Investment in
			 transportation infrastructure creates jobs and spurs economic activity to put
			 people back to work and stimulate the economy.
				(7)Every billion
			 dollars in transportation investment has the potential to create up to 30,000
			 jobs.
				(8)Every dollar
			 invested in the Nation’s transportation infrastructure yields at least $5.70 in
			 economic benefits because of reduced delays, improved safety, and reduced
			 vehicle operating costs.
				(9)Numerous experts
			 have noted that the estimated cost to maintain and improve our Nation’s
			 highways, bridges, and other critical transportation infrastructure
			 significantly exceeds what is currently being provided by all levels of
			 government.
				(b)PurposeThe
			 purpose of this Act is to provide financing for additional transportation
			 infrastructure capital investments.
			3.Credit to
			 holders of TRIP bonds
			(a)In
			 generalSubpart I of part IV of subchapter A of chapter 1 is
			 amended by adding at the end the following new section:
				
					54G.TRIP
				bonds
						(a)TRIP
				bondFor purposes of this subpart, the term TRIP
				bond means any bond issued as part of an issue if—
							(1)100 percent of
				the available project proceeds of such issue are to be used for expenditures
				incurred after the date of the enactment of this section for 1 or more
				qualified projects pursuant to an allocation of such proceeds to such project
				or projects by a State infrastructure bank,
							(2)the bond is
				issued by a State infrastructure bank and is in registered form (within the
				meaning of section 149(a)),
							(3)the State infrastructure bank designates
				such bond for purposes of this section,
							(4)the term of each
				bond which is part of such issue does not exceed 30 years,
							(5)the issue meets
				the requirements of subsection (e),
							(6)the State
				infrastructure bank certifies that it meets the State contribution requirement
				of subsection (h) with respect to such project, as in effect on the date of
				issuance, and
							(7)the State
				infrastructure bank certifies the State meets the requirement described in
				subsection (i).
							(b)Qualified
				projectFor purposes of this section, the term qualified
				project means the capital improvements to any transportation
				infrastructure project of any governmental unit or other person, including
				roads, bridges, rail and transit systems, ports, and inland waterways proposed
				and approved by a State infrastructure bank, but does not include costs of
				operations or maintenance with respect to such project.
						(c)Applicable
				credit rateIn lieu of section 54A(b)(3), for purposes of section
				54A(b)(2), the applicable credit rate with respect to an issue under this
				section is the rate equal to an average market yield (as of the day before the
				date of sale of the issue) on outstanding long-term corporate debt obligations
				(determined in such manner as the Secretary prescribes).
						(d)Limitation on
				amount of bonds designated
							(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under subsection (a) by any State infrastructure bank shall not
				exceed the TRIP bond limitation amount allocated to such bank under paragraph
				(3).
							(2)National
				limitation amountThere is a TRIP bond limitation amount for each
				calendar year. Such limitation amount is—
								(A)$5,000,000,000
				for 2011,
								(B)$5,000,000,000
				for 2012,
								(C)$10,000,000,000
				for 2013,
								(D)$10,000,000,000
				for 2014,
								(E)$10,000,000,000
				for 2015,
								(F)$10,000,000,000
				for 2016, and
								(G)except as
				provided in paragraph (4), zero thereafter.
								(3)Allocations to
				StatesThe TRIP bond limitation amount for each calendar year
				shall be allocated by the Secretary among the States such that each State is
				allocated 2 percent of such amount.
							(4)Carryover of
				unused issuance limitationIf for any calendar year the TRIP bond
				limitation amount under paragraph (2) exceeds the amount of TRIP bonds issued
				during such year, such excess shall be carried forward to 1 or more succeeding
				calendar years as an addition to the TRIP bond limitation amount under
				paragraph (2) for such succeeding calendar year and until used by issuance of
				TRIP bonds.
							(e)Special rules
				relating to expenditures
							(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the State infrastructure bank
				reasonably expects—
								(A)at least 100
				percent of the available project proceeds of such issue are to be spent for 1
				or more qualified projects within the 5-year expenditure period beginning on
				such date,
								(B)to incur a
				binding commitment with a third party to spend at least 10 percent of the
				proceeds of such issue, or to commence construction, with respect to such
				projects within the 12-month period beginning on such date, and
								(C)to proceed with
				due diligence to complete such projects and to spend the proceeds of such
				issue.
								(2)Rules regarding
				continuing compliance after 5-year determinationTo the extent
				that less than 100 percent of the available project proceeds of such issue are
				expended by the close of the 5-year expenditure period beginning on the date of
				issuance, the State infrastructure bank shall redeem all of the nonqualified
				bonds within 90 days after the end of such period. For purposes of this
				paragraph, the amount of the nonqualified bonds required to be redeemed shall
				be determined in the same manner as under section 142.
							(f)Recapture of
				portion of credit where cessation of complianceIf any bond which
				when issued purported to be a TRIP bond ceases to be such a bond, the State
				infrastructure bank shall pay to the United States (at the time required by the
				Secretary) an amount equal to the sum of—
							(1)the aggregate of
				the credits allowable under section 54A with respect to such bond (determined
				without regard to section 54A(c)) for taxable years ending during the calendar
				year in which such cessation occurs and each succeeding calendar year ending
				with the calendar year in which such bond is redeemed by the bank, and
							(2)interest at the
				underpayment rate under section 6621 on the amount determined under paragraph
				(1) for each calendar year for the period beginning on the first day of such
				calendar year.
							(g)TRIP Bonds
				Trust Account
							(1)In
				generalThe following amounts shall be held in a TRIP Bonds Trust
				Account:
								(A)The proceeds from
				the sale of all bonds issued under this section.
								(B)The investment
				earnings on proceeds from the sale of such bonds.
								(C)The amount
				described in paragraph (2).
								(D)Any earnings on
				any amounts described in subparagraph (A), (B), or (C).
								(2)Appropriation
				of revenuesThere is hereby transferred to the TRIP Bonds Trust
				Account an amount equal to the lesser of—
								(A)the revenues
				resulting from the imposition of fees pursuant to section 13031 of the
				Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c) for
				fiscal years beginning after September 30, 2011, or
								(B)$50,000,000,000.
								(3)Use of
				fundsAmounts in the TRIP Bonds Trust Account may be used only to
				pay costs of qualified projects and redeem TRIP bonds, except that amounts
				withdrawn from the TRIP Bonds Trust Account to pay costs of qualified projects
				may not exceed the proceeds from the sale of TRIP bonds described in subsection
				(a)(1).
							(4)Use of
				remaining funds in TRIP bonds trust accountUpon the redemption
				of all TRIP bonds issued under this section, any remaining amounts in the TRIP
				Bonds Trust Account shall be available to pay the costs of any qualified
				project.
							(5)Applicability
				of Federal lawThe requirements of any Federal law, including
				titles 23, 40, and 49 of the United States Code, which would otherwise apply to
				projects to which the United States is a party or to funds made available under
				such law and projects assisted with those funds shall apply to—
								(A)funds made
				available under the TRIP Bonds Trust Account for similar qualified projects,
				including contributions required under subsection (h), and
								(B)similar qualified
				projects assisted through the use of such funds.
								(6)InvestmentSubject
				to subsections (e) and (f), it shall be the duty of the Secretary to invest in
				investment grade obligations such portion of the TRIP Bonds Trust Account as is
				not, in the judgment of the Secretary, required to meet current withdrawals. To
				the maximum extent practicable, investments should be made in securities that
				support infrastructure investment at the State and local level.
							(h)State
				contribution requirements
							(1)In
				generalFor purposes of subsection (a)(6), the State contribution
				requirement of this subsection is met with respect to any qualified project if
				the Secretary has received from 1 or more States, not later than the date of
				issuance of the bond, written commitments for matching contributions of not
				less than 20 percent (or such smaller percentage as determined under title 23,
				United States Code, for such State) of the cost of the qualified
				project.
							(2)State matching
				contributions may not include Federal fundsFor purposes of this
				subsection, State matching contributions shall not be derived, directly or
				indirectly, from Federal funds, including any transfers from the Highway Trust
				Fund under section 9503.
							(i)Utilization of
				updated construction technology for qualified projectsFor
				purposes of subsection (a)(7), the requirement of this subsection is met if the
				appropriate State agency relating to the qualified project is utilizing updated
				construction technologies.
						(j)Other
				definitions and special rulesFor purposes of this
				section—
							(1)State
				infrastructure bank
								(A)In
				generalThe term State infrastructure bank means a
				State infrastructure bank established under section 610 of title 23, United
				States Code, and includes a joint venture among 2 or more State infrastructure
				banks.
								(B)Special
				authorityNotwithstanding any other provision of law, a State
				infrastructure bank shall be authorized to perform any of the functions
				necessary to carry out the purposes of this section, including the making of
				direct grants to qualified projects from available project proceeds of TRIP
				bonds issued by such bank.
								(2)Credits may be
				transferredNothing in any law or rule of law shall be construed
				to limit the transferability of the credit or bond allowed by this section
				through sale and repurchase agreements.
							(3)Prohibition on
				use of highway trust fundNotwithstanding any other provision of
				law, no funds derived from the Highway Trust Fund established under section
				9503 shall be used to pay for credits under this
				section.
							.
			(b)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 54A(d) of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 or at the end of subparagraph (D),
					(B)by inserting
			 or at the end of subparagraph (E),
					(C)by inserting
			 after subparagraph (E) the following new subparagraph:
						
							(F)a TRIP
				bond,
							,
				and
					(D)by inserting
			 (paragraphs (3), (4), and (6), in the case of a TRIP bond) after
			 and (6).
					(2)Subparagraph (C)
			 of section 54A(d)(2) of such Code is amended by striking and at
			 the end of clause (iv), by striking the period at the end of clause (v) and
			 inserting , and, and by adding at the end the following new
			 clause:
					
						(vi)in the case of a TRIP bond, a purpose
				specified in section
				54G(a)(1).
						.
				(c)Clerical
			 amendmentThe table of sections for subpart I of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 54G. TRIP
				bonds.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
			4.Additional
			 revenues through extension of customs user feesSection 13031(j)(3) of the Consolidated
			 Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)), as amended by
			 the Omnibus Trade Act of 2010, is amended—
			(1)by striking January 7, 2020
			 in subparagraph (A) and inserting January 7, 2048, and
			(2)by striking January 14, 2020
			 in subparagraph (B)(i) and inserting January 14, 2048.
			
